***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
HEATHER HANDEL, CONSERVATRIX (ESTATE OF
 ROBERT WOJCIECHOWSKI) v. COMMISSIONER
          OF SOCIAL SERVICES
               (AC 39372)
               DiPentima, C. J., and Sheldon and Harper, Js.

                                   Syllabus

The plaintiff appealed to the trial court from the decision of an administrative
   hearing officer for the defendant Commissioner of Social Services
   upholding the defendant’s denial of certain Medicaid benefits. The plain-
   tiff’s father had filed an application for Medicaid benefits to cover certain
   residential care costs at a health care facility, which the defendant
   denied in part. The plaintiff, who was appointed as the conservatrix for
   her father, requested that the defendant hold a fair hearing on her
   challenge to the denial of benefits for three disputed months. A hearing
   was held before the defendant’s hearing officer, who issued a decision
   concluding that the plaintiff’s father was ineligible for benefits for those
   months. Thereafter, the plaintiff filed an administrative appeal, which
   the trial court dismissed, and the plaintiff appealed to this court. On
   appeal, the plaintiff claimed, inter alia, that the defendant’s decision
   was not rendered within ninety days of the date that she requested a fair
   hearing, as required by statute (§§ 17b-60 and 17b-61) and the applicable
   federal regulation (42 C.F.R. § 431.244 [f] [2013]), and thus could not
   stand. Held that the plaintiff’s administrative appeal from the denial of
   Medicaid benefits should have been sustained, the defendant having
   failed to render a decision within ninety days of the date that the plaintiff
   requested a hearing; it was undisputed that the defendant rendered the
   decision beyond the statutorily prescribed ninety day time limit, even
   factoring in a continuance requested by the plaintiff that resulted in
   the rescheduling of the hearing, our Supreme Court has determined
   previously that a plaintiff’s appeal from a decision of the defendant
   should be sustained where the final administrative action is not taken
   within ninety days of the date the plaintiff originally filed a request for
   a fair hearing unless the delay in the defendant’s decision was attribut-
   able to the plaintiff, and although the defendant claimed that there
   have been changes in the language of the federal regulation, 42 C.F.R.
   § 431.244 (f), under which the plaintiff sought relief and on which that
   Supreme Court precedent relied, which the defendant claimed evinced
   an intent to require substantial rather than strict compliance with the
   ninety day deadline, the new language had to be read in conjunction
   with a parallel statute, § 17b-61, previously § 17-2b, on which that
   Supreme Court precedent relied, which still mandates that a decision
   be rendered within ninety days after the request for a hearing, and,
   therefore, that case law has not been superseded by the minor change
   in the language of the federal regulation.
            Argued March 19—officially released July 17, 2018

                             Procedural History

   Appeal from the decision of the defendant Commis-
sioner of Social Services denying in part an application
for Medicaid benefits, brought to the Superior Court in
the judicial district of New Britain and tried to the court,
Cole-Chu, J.; judgment dismissing the appeal, from
which the plaintiff appealed. Reversed; judgment
directed.
   Andrew S. Knott, with whom, on the brief, was Robert
J. Santoro, for the appellant (plaintiff).
 Patrick Kwanashie, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (defendant).
                           Opinion

  SHELDON, J. The plaintiff, Heather Handel, conser-
vatrix for her father, Robert Wojciechowski (applicant),
appeals from the judgment of the trial court affirming
the denial of certain Medicaid benefits by the defendant,
the Commissioner of Social Services, and dismissing
her administrative appeal from that denial. On appeal
to this court, the plaintiff claims that she is entitled to
the relief requested—Medicaid coverage for a specified
period of months—because the decision denying that
relief was not issued by the Department of Social Ser-
vices (department)1 within the time period mandated
by law.2 We agree and, accordingly, reverse the judg-
ment of the trial court.
   The trial court set forth the following relevant factual
and procedural history. ‘‘On August 2, 2013, the appli-
cant, suffering from a primary diagnosis of dementia,
was admitted to Sheriden Woods Health Care Center,
a long-term care facility in Bristol, Connecticut. Two
days later, with the plaintiff’s help he applied for Medic-
aid for his residential care costs not covered by his
Social Security benefits. On August 7, 2013, the plaintiff
was appointed to the fiduciary capacity in which she
brings this appeal: conservat[rix] of the applicant. Her
initial fiduciary certificate did not give her authority to
liquidate insurance policies or retirement accounts. On
September 16, 2013, the department sent the plaintiff
the first of what would eventually be twelve asset verifi-
cation requests. Each such request informed the plain-
tiff of the $1600 asset limit for eligibility for the Medicaid
benefit applied for. There were only two assets which
were not liquidated and spent until June of 2014: a
Lincoln Life Insurance account with a cash value of
$9315.01 as of June 4, 2014 [insurance policy], and a
Fidelity IRA account with a balance of $2187.88 as of
June 2, 2014 [IRA].
   ‘‘In December of 2013, the plaintiff began trying to
cash in the insurance policy. On March 14, 2014, after
she discovered that Lincoln Life Insurance required spe-
cific Probate Court authority to liquidate the insurance
policy, the plaintiff asked the Probate Court for author-
ity to liquidate the insurance policy and the IRA. On
May 1, 2014, the Probate Court granted the plaintiff that
authority. On June 2, 2014, the plaintiff closed the IRA
account. On June 4, 2014, the plaintiff liquidated the
insurance policy. She promptly applied the proceeds of
the IRA and insurance policy to the applicant’s debts,
thus bringing the applicant’s assets under $1600.
  ‘‘On July 23, 2014, the department granted [the appli-
cant’s] application for Medicaid benefits, starting June
1, 2014, and denied benefits for March, April and
May, 2014.
  ‘‘On September 17, 2014, the plaintiff requested that
the department hold an administrative hearing on her
challenge to the July 23, 2014 denial of benefits for
March, April and May, 2014. On September 30, 2014, the
department sent the plaintiff a notice that the requested
hearing would take place on October 23, 2014. On Octo-
ber 16, 2014, the plaintiff, by her attorney, asked the
department for a postponement of the hearing due to
a conflict with a court event. On October 21, 2014, the
department sent the plaintiff a notice of rescheduled
hearing on November 10, 2014.
  ‘‘On November 10, 2014, the requested hearing was
conducted by the department’s hearing officer. At the
end of the hearing, the hearing officer left the record
open, by agreement, for additional information. The
hearing record was announced as closing, and did close,
on December 1, 2014. The hearing officer’s decision
was issued on February 20, 2015, the 81st day after
December 1, 2014, and the 127th day after October 16,
2014.’’ (Footnotes omitted.)
  The plaintiff filed an administrative appeal, pursuant
to General Statutes § 4-183, to the Superior Court from
the department’s denial of benefits for March, April and
May, 2014, on the ground that the department errone-
ously determined that the life insurance policy and the
IRA were assets that were available to the applicant
during those months, and thus that he had more than
the minimum $1600 worth of assets available to him
and was ineligible for Medicaid until those assets were
spent down. The plaintiff also argued that her claim for
benefits during March, April and May, 2014, should be
granted as a matter of law because the decision of the
department was impermissibly rendered beyond the
ninety day period prescribed by law.
  By memorandum of decision filed July 29, 2016,3 the
court rejected both of the plaintiff’s arguments and,
thus, affirmed the decision of the department and dis-
missed the plaintiff’s appeal therefrom. This appeal
followed.
   ‘‘The [M]edicaid program, established in 1965 as Title
XIX of the Social Security Act, and codified at 42 U.S.C.
§ 1396 et seq., is a joint federal-state venture providing
financial assistance to persons whose income and
resources are inadequate to meet the costs of necessary
medical care. . . . States participate voluntarily in the
[M]edicaid program, but participating states must
develop a plan, approved by the [S]ecretary of [H]ealth
and [H]uman [S]ervices, containing reasonable stan-
dards . . . for determining eligibility for and the extent
of medical assistance . . . . Connecticut has elected
to participate in the [M]edicaid program and has
assigned to the department the task of administering
the program. . . . The department, as part of its uni-
form policy manual, has promulgated regulations gov-
erning the administration of Connecticut’s [M]edicaid
system. See General Statutes § 17b-260.’’ (Internal quo-
tation marks omitted.) Valliere v. Commissioner of
Social Services, 328 Conn. 294, 309–10, 178 A.3d 346
(2018).
  ‘‘The [M]edicaid act . . . requires participating
states to set reasonable standards for assessing an indi-
vidual’s income and resources in determining eligibility
for, and the extent of, medical assistance under the
program. 42 U.S.C. § 1396a (a) (17) [2006] . . . . The
resources standard set forth in Connecticut’s state
[M]edicaid plan for categorically needy and medically
needy individuals is $1600. General Statutes §§ 17b-264
and 17b-80 (c); [Dept. of Social Services, Uniform Policy
Manual § 4005.10] . . . . Consequently, a person who
has available resources; see 42 U.S.C. § 1396a (a) (17)
(B) [2006]; in excess of $1600 is not eligible to receive
benefits under the Connecticut [M]edicaid program
even though the person’s medical expenses cause his
or her income to fall below the income eligibility stan-
dard.’’ (Internal quotation marks omitted.) Palomba-
Bourke v. Commissioner of Social Services, 312 Conn.
196, 205, 92 A.3d 932 (2014).
  The plaintiff claims that the department’s decision
that the applicant was ineligible for benefits for the
months of March, April and May, 2014, because his
available resources exceeded $1600 during those
months, was not rendered within ninety days of the
date that she requested a hearing, pursuant to General
Statutes § 17b-60, as required by 42 C.F.R. § 431.244 (f)
and General Statutes § 17b-61, and thus cannot stand.
We agree.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . The question of statutory inter-
pretation presented in this case is a question of law
subject to plenary review.’’ (Citation omitted; internal
quotation marks omitted.) Commissioner of Public
Safety v. Freedom of Information Commission, 312
Conn. 513, 527, 93 A.3d 1142 (2014).
  Our Supreme Court’s decision in Persico v. Maher,
191 Conn. 384, 465 A.2d 308 (1983), is dispositive of the
plaintiff’s claim. In Persico, the plaintiff requested a
fair hearing, pursuant to General Statutes § 17-2a, now
§ 17b-60, on her application for Title XIX benefits to
cover the costs of her son’s orthodontic work. The
hearing officer’s decision denying the plaintiff’s applica-
tion was rendered more than 136 days after the plaintiff
requested the hearing. Our Supreme Court reasoned:
‘‘42 U.S.C. § 1396a (a) [1976] requires that ‘[a] State plan
for medical assistance must . . . (3) provide for grant-
ing an opportunity for a fair hearing before the State
agency to any individual whose claim for medical assis-
tance under the plan is denied or is not acted upon
with reasonable promptness.’ 42 C.F.R. § 431.244 (f)
[1982] promulgated under title XIX requires that ‘[t]he
agency must take final administrative action within 90
days from the date of the request for a hearing.’ General
Statutes § 17-2b [now § 17b-61] tracks the federal regu-
lation and provides that ‘final definitive administrative
action shall be taken by the commissioner or his desig-
nee within ninety days after the request of such [fair]
hearing pursuant to section 17-2a [now § 17b-60].’
   ‘‘The lower court based its ruling on Labbe v. Norton,
[United States] District Court, [Docket No. H-136 (D.
Conn. November 4, 1974)]. In Labbe the court consid-
ered a similar ninety day rule; 45 C.F.R. § 205.10 [a]
(16) [1974]; to titles I, IV-A, X, XIV and XVI, the Social
Security Act, and ordered, except where a petitioner
for a fair hearing has requested a delay, or has failed
to appear for a scheduled hearing, that the defendant’s
predecessor ‘grant whatever relief is requested in fair
hearing requests filed by applicants for and recipients
of categorical assistance benefits . . . in whose cases
final administrative action is not taken within ninety
(90) days of the date they originally filed their request
for a fair hearing . . . .’ Since Labbe was a proper class
action, its ruling was held to apply to all applicants for
fair hearing.
   ‘‘We find that the Labbe rule applies to the same
provision for ninety day administrative adjudication of
Medicaid claims found in [42] C.F.R. § 431.244 and in
. . . § 17-2b [now § 17b-61], and now before the court.’’
Persico v. Maher, supra, 191 Conn. 406–407. The court
in Persico thus concluded that, unless the delay in the
department’s decision was attributable to the plaintiff—
either by the plaintiff filing a request to delay or a failure
to appear at the scheduled hearing—the plaintiff’s
appeal therefrom should have been sustained. Id.,
406–408.
   Here, it is undisputed that the department rendered
its decision beyond the statutorily prescribed ninety
day time limit. Even factoring in the short continuance
requested by the plaintiff, which resulted in reschedul-
ing the hearing from October 23, 2014, to November
10, 2014, the department’s decision was rendered 138
days from the date that the plaintiff requested a hearing.
The department nevertheless challenges the plaintiff’s
timeliness claim on the ground that there have been
changes in the law rendering Persico inapposite to the
present case.4 Specifically, the department argues that
Persico has been superseded by a change in the lan-
guage of the applicable federal regulation under which
the plaintiff sought relief. When Persico was decided,
42 C.F.R. § 431.244 (f) (1982) provided that ‘‘[t]he
agency must take final administrative action within 90
days from the date of the request for a hearing.’’ That
language has been amended and, at the time that the
plaintiff filed a request for a hearing, it stated that ‘‘[t]he
agency must take final administrative action . . .
[o]rdinarily, within 90 days from . . . the date the
enrollee filed for . . . a [s]tate fair hearing.’’ (Emphasis
added.) 42 C.F.R. § 431.244 (f) (2013). The department
argues that the inclusion of the word ‘‘ordinarily’’
‘‘evinces an intent to require substantial rather than
strict compliance with its ninety day deadline.’’ (Inter-
nal quotation marks omitted.) Although that is one way
to interpret the word ‘‘ordinarily,’’ that language must
be read in conjunction with the parallel state statute,
§ 17b-61, previously § 17-2b, upon which Persico relied
in conjunction with 42 C.F.R. § 431.244, which still man-
dates that a decision be rendered within ninety days
after the request for a hearing. We thus conclude that
Persico has not been superseded by the minor change
in the language of 42 C.F.R. § 431.244. Based upon our
Supreme Court’s reasoning in Persico, the plaintiff’s
appeal from the denial of benefits should have been
sustained because the department failed to render its
decision within ninety days of the date that the plaintiff
requested a hearing.
  The judgment is reversed and the case is remanded
to the trial court with direction to render judgment
sustaining the plaintiff’s appeal.
      In this opinion the other judges concurred.
  1
    The plaintiff brought this action against the Department of Social Services
through its commissioner, Roderick L. Bremby. For ease of reading, refer-
ences in this opinion to the department include the Commissioner of
Social Services.
  2
    The plaintiff also challenges the trial court’s decision affirming the depart-
ment’s denial of benefits on the ground that the department erroneously
concluded that the applicant was ineligible for benefits during the specified
period of time because he had more than $1600 worth of assets available
to him during that time period. Because we conclude that the department
did not issue its decision within the statutorily prescribed time limit, and
reverse the decision on that basis, we need not address the plaintiff’s claim
regarding the applicant’s available assets.
  3
    On June 15, 2016, the court issued an order dismissing the plaintiff’s
appeal, indicating that a memorandum of decision would follow.
  4
    Much of the department’s brief reads as reargument of Labbe and Persico.
Whether those cases properly were decided is beyond the purview of this
court.